DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
	The applicant’s arguments in the Appeal Brief filed on 7/15/2022 and Supplemental Appeal Brief filed on 9/9/2022 were persuasive.  However, new ground(s) of rejection have been made below.  The previous 112 rejection has been withdrawn by the examiner.  This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a second intermediate plate.  However, claim 23 depends from claim 16.  The recitation of “a first intermediate plate” is not introduced until claim 20.  It is unclear in claim 23 how many intermediate plates are intending to be claimed.  Changing the dependency in claim 23 to depend from claim 20 would resolve this issue.
Claim 24 is rejected due to its dependency on claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 25-32, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (U.S. 2011/0168930).
Tomoda discloses a hydraulic control unit for a transmission of a motor vehicle drive train, comprising: a housing top section (94, fig. 2); a first valve housing (12b) comprising a plurality of first valves (17a, 17b); and a second valve housing (12a) comprising a plurality of second valves (14a-d, 16a-c), wherein each of the plurality of first valves is aligned along a first direction (into and out of the page in fig. 10), wherein each of the plurality of second valves is aligned along a second direction (left to right in fig. 10), and wherein the first direction differs from the second direction (fig. 10).
Regarding claim 17, Tomoda further discloses wherein the first direction has a first angle with respect to the second direction, the first angle being within a range of 5 to 355 degrees (approximately 90 degrees, see fig. 10).
Regarding claim 18, Tomoda further discloses wherein the first angle is within a range of 80 to 100 degrees (approximately 90 degrees, see fig. 10).
Regarding claim 19, Tomoda further discloses wherein the first angle is within a range of 88 to 92 degrees (approximately 90 degrees, see fig. 10).
Regarding claim 25, Tomoda further discloses wherein the housing top section comprises a first planar surface, wherein the first valve housing comprises a second planar surface, wherein the second valve housing comprises a third planar surface, wherein the first planar surface, the second planar surface, and the third planar surface are parallel to one another (best shown in fig. 2).
Regarding claim 26, Tomoda further discloses wherein the housing top section is a duct plate or a valve plate (as it is a plate, it is considered to be either a duct plate or valve plate).
Regarding claim 27, Tomoda further discloses wherein the first valve housing forms at least a portion of a first control circuit, and wherein the second valve housing forms at least a portion of a second control circuit (at least to control fluid flow through the area inside the first and second valve housings).
Regarding claim 28, Tomoda further discloses wherein the first valve housing is between the housing top section and the second valve housing (fig. 2).
Regarding claim 29, Tomoda further discloses wherein the first valve housing comprises at least one device connectable to the second valve housing, wherein the at least one device comprises a duct for a hydraulic connection, structures for insert parts, a spherical piece, a change-over ball, a receptacle for a change-over ball, a locating pin, a receptacle for a locating pin, an electrical connection, or a recess on a planar surface (ducts R2, see fig. 7 and para. 51).
Regarding claim 30, Tomoda further discloses a bolt, wherein the bolt fixes at least two elements relative to one another, wherein the at least two elements comprises two or more of the housing top section, the first valve housing, the second valve housing, a duct plate, a valve plate, a first intermediate plate, a second intermediate plate, one or more of the plurality of first valves, one or more of the plurality of second valves, a pressure regulator, an individual plug, a transmission housing, and a cable harness (see the unlabeled bolts and the bolts labeled 78 in fig. 2 fixing all the components of the assembly together).
Regarding claim 31, Tomoda further discloses a first individual plug (one of 56, 56a in fig. 10) for an electrical connection to a harness; and a second individual plug (one of 56, 56a in fig. 10) for an electrical connection to the harness, wherein the first individual plug is at a second angle with respect to the second individual plug (both vertical, so at an angle of 0, or 360, with respect to the other), wherein the first individual plug and the second individual plug are connected to an element of the second valve housing (best shown in fig. 8A).
Regarding claim 32, Tomoda further discloses a transmission (100) comprising the hydraulic control unit of claim 16 (see rejection of claim 16 above).
Regarding claim 35, Tomoda further discloses a method for manufacturing the hydraulic control unit of claim 16, the method comprising: providing a first hydraulic control unit module comprising the housing top section (94) and the first valve housing (12b) comprising the plurality of first valves (17a, 17b); providing the second valve housing (12a) comprising the plurality of second valves (14a-d, 16a-c); and mounting the second valve housing on the first hydraulic control unit module (fig. 2, when making and/or using the device of Tomoda, one necessarily performs the above steps).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 20-24, claims 23-24 as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda in view of Blersch et al. (WO 2010072402).
Regarding claims 20-22, Tomoda does not appear to disclose a first intermediate plate between the housing top section and the first valve housing with a thickness of the plate being less than 5mm, less than 2mm (claim 21), or less than 1.4mm (claim 22).
Blersch teaches the use of intermediate plates or gaskets (30, 34) between layers (12, 32, 14) of the unit, where the plate or gasket is less than 1.4mm (pg. 3, para. 4, claim 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomoda such that there is a plate/gasket between the housing top section and first valve housing with the plate/gasket having a thickness less than 1.4mm as taught by Blersch in order to minimize leakage between the components.
Regarding claims 23 and 24, Tomoda further discloses a second intermediate plate (12c) between the first and second valve housings (fig. 2).
However, Tomoda does not appear to disclose the plate having a thickness of less than 5mm or less than 2mm (claim 24).
Blersch teaches the use of intermediate plates or gaskets (30, 34) between layers (12, 32, 14) of the unit, where the plate or gasket is less than 2mm (pg. 3, para. 4, claim 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomoda such that there is a plate/gasket between the housing top section and first valve housing with the plate/gasket having a thickness less than 2mm as taught by Blersch in order to minimize leakage between the components and not have the plate be unnecessarily thick which would cost more in material and weight and also size of the overall assembly.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda in view of Sueshige et al. (U.S. 8,733,210).
Tomoda discloses the claimed invention and further discloses the second valve housing comprising an actuator (such as the solenoid actuator including 52) and a plug (56, 56a).
Tomoda does not appear to disclose a harness connecting to the plug.
Sueshige teaches it was known to have a harness (50) with connectors for solenoids (52, 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomoda by having a harness to connect to the solenoid actuator via a plug as taught by Sueshige in order to provide power and control to the solenoids in a compact manner.

Allowable Subject Matter
Claims 33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see the Appeal Brief, primarily pages 3-5, filed 7/15/2022, with respect to the rejection(s) of claim(s) 16-19 and 25-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomoda and Tomoda as modified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753